Citation Nr: 1702169	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-35 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an appraised home value in excess of $188, 000.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant has appealed a decision of the Department of Veterans Affairs (VA) Regional Office (RO) Home Loan Eligibility Center in Winston-Salem, North Carolina.  The appeal was later processed through the St. Paul, Minnesota, RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file shows that the appellant was provided, in February 2015, an appraisal on his home for the purpose of refinancing his home using a VA "Home Loan Guaranty Benefit."  See VA Memo (October 23, 2015).  See also Appeal Checklist (December 20, 2016).  A letter dated February 2015 from Gateway Appraisal Inc. to "Pulaski Bank/DVA" reflects that the fair market value of the appellant's property was appraised at $188,000 as of February 3, 2015.  See Appeal Checklist (December 20, 2016).  The appellant requested reconsideration of value in email correspondence dated in February 19, 2015 and attached supporting evidence to this email.  It is noted that, while the email was included in the claims file, the email's attachments were not included in the claims file.

Various email correspondence in the claims file shows that the appellant disagrees with the appraised value and he argues that a higher appraised value is warranted.  However, the Board is unable to make a determination on this matter at this time as a comprehensive review of the claims file reflects that it is incomplete.  The Board has identified additional records that should be obtained and associated with the claims file.  If the records sought by the Board cannot be obtained, the AOJ should prepare a memorandum for the record identifying those records that cannot be obtained and why they cannot be obtained.  If any record requested does not exist, this too should be indicated in a memorandum associated with the claims file.  Any memorandum prepared in this matter must be associated with the claims file.

Additionally, the Board observes that the appellant completed VA Form 21-22 in April 2016.  However, there is no indication in the record that the representative has had the opportunity to review the appeal and provide argument on behalf of the appellant.  Therefore, the Board believes that there are due process concerns.  It is noted that the claims file includes no letter to the appellant informing him of certification of the appeal to the Board and outlining for him the limits on requesting a change of representation, a hearing, etc.  See 38 C.F.R. § 19.36.  On remand, the appellant's representative should be given an opportunity to review the claims file in this matter and submit argument in support of the appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain and associate with the claims file the following items:

(a)  A Form DD 214 showing the appellant's period(s) of service.

(b)  The appellant's complete VA home guarantee folder to include any "Certificate of Eligibility" and/or "Loan Guarantee Certificate" as well as any other documentation, associated with the appellant's loan guaranty application, loan underwriting approval, and "Home Loan Guaranty Benefit" referenced in the VA Memo dated October 23, 2015.

(c)  A copy of the letter sent to the appellant providing him "Notice of Value" for the appraised property, to include any guidelines on appealing the appraisal of the property.

(d)  A copy of the attachments associated with the appellant's February 19, 2015 email requesting reconsideration of value on his property.

(e)  A copy of the document accepted as the appellant's notice of disagreement (NOD).  It is noted that the St. Paul RO indicated that the NOD was "received on or about August 12, 2015."  See VA Memo (October 23, 2015).

(f)  All AOJ written reports and reviews associated with the appellant's request for reconsideration, which are referenced in the Statement of the Case as occurring from February 20 - March 10, 2015.

2.  If the records sought by the Board cannot be obtained, the AOJ should prepare a memorandum for the record identifying those records that cannot be obtained and the efforts undertaken to obtain those records.  Any memorandum prepared in this matter must be associated with the claims file.

3.  After ensuring any other necessary development has been completed, the AOJ should:

(a)  Identify for the record the precise benefit denied (i.e. a home loan guarantee) to the appellant by virtue of the appraisal of his property at $188,000.

(b)  Readjudicate the matter.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.  

(c)  The claims file should include a VA Form 646 from the appellant's representative or other documentation that he or she has had the opportunity fully review the matter and provide supporting argument on behalf of the appellant.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

